Exhibit 10.3

VULCAN MATERIALS COMPANY

RESTRICTED STOCK UNIT AWARD AGREEMENT

Granted under the 2016 Omnibus Long-Term Incentive Plan

Terms and Conditions

﻿

Grant Date: XXXX XX, XXXX

﻿

1.



Definitions. In addition to other terms defined herein, the following terms will
have the meanings as follows, and terms not defined in the Agreement have the
meanings given in the Plan:

(a)



"Administrator" means the Compensation Committee of the Board of Directors (the
“Board”) or the Board.

(b)



“Agreement” means this Restricted Stock Unit Award Agreement.

(c)



“Company” means Vulcan Materials Company, a New Jersey corporation, or its
successor.

(d)



"Disability” means Permanent and Total Disability whereby the Participant is
entitled to long-term disability benefits under the applicable long-term
disability plan of the Company or an Affiliate, or, to the extent the
Participant is not eligible to participate in any Company-sponsored plan, under
the guidelines of the Social Security Administration, or as otherwise defined in
the Plan.

(e)



“Fair Market Value or “FMV” means the closing stock price per Share as reported
on the principal stock exchange on which such Shares are listed on the
Payment Date (or other applicable date), or as otherwise provided in the Plan.

(f)



"Grant Date" means the grant date of RSUs awarded herein.

(g)



"Participant" means the employee of the Company or its Subsidiaries or other
Affiliates granted the RSUs under this Agreement.

(h)



“Plan” means the Vulcan Materials Company 2016 Omnibus Long-Term Incentive Plan,
as amended.

(i)



“Payment Date” means the date on which payment of Shares is made in Vulcan
Common Stock under this Agreement.

(j)



"Restricted Stock Unit" or “RSU” means an award of the equivalent of one share
of Common Stock. RSUs do not have voting rights. 

(k)



“Share" means a share of Common Stock, par value $1.00 per share, of the
Company.

(l)



“Vesting Date” or “Vesting Dates” has the meaning given in Section 2(c) herein.

2.



Grant and Vesting of RSUs

(a)



Grant. The Participant is awarded the number of RSUs which are identified
through the electronic, on-line grant acceptance process, subject to the terms
and conditions of the Plan and this Agreement. For the purposes herein, the
Shares subject to the RSUs are units that will be reflected in a book account
maintained by the Company and that will be settled in Shares if and only to the
extent permitted under the Plan and this Agreement. Prior to issuance of any
Shares, the RSUs represent an unsecured obligation of the Company, payable (if
at all) only from the Company’s general assets. The Participant’s on-line
acceptance of the Agreement constitutes his or her agreement to the Agreement’s
terms, including but not limited to the restrictive covenants in Sections 4(a)
and 5 herein.



--------------------------------------------------------------------------------

 

(b)



Dividend Equivalents.  The Participant shall be entitled to receive dividend
equivalents for each RSU that vests, if any, pursuant to this Agreement, or the
Plan. If the Company declares a regular cash dividend during the Vesting Period,
the Participant shall accrue dividend equivalents on each unvested RSU. For
purposes of the foregoing sentence only, if the RSUs are subject to accelerated
vesting pursuant to the Plan, the “Vesting Period” shall be deemed to have ended
as of the date of the event which serves as the basis for such accelerated
vesting. Any accrued dividend equivalents relating to the Participant’s unvested
RSUs shall be payable in cash at the time the underlying Shares vest and are
issued to the Participant in accordance with Section 3, less applicable
withholding taxes pursuant to Section 3(b). If the RSUs are forfeited, any
accrued dividend equivalents will also be forfeited.

(c)



Vesting.  The RSUs will cliff vest 100% on the third anniversary of the Grant
Date (the “Vesting Date”); provided, however, that the Participant’s employment
or service continues from the Grant Date until the Vesting Date, and except as
otherwise provided in Section 4.

3.



Payment of Restricted Stock Units

(a)



Stock Issued as Payment for RSUs Earned. Each vested RSU will be settled for one
Share. The FMV of the Shares on the Vesting Date will be used to determine the
basis of the stock payable.

(b)



Withholding.  The Company will withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory amount (or such
other amount as may be determined by the Administrator in accordance with the
Plan) for federal, state, local and employment taxes which could be withheld on
the transaction with respect to any taxable event arising as a result of this
Agreement, or as otherwise provided in the Plan.

(c)



Timing of Payment.  Vested RSUs will be paid to the Participant on or
before 75 days following the Vesting Date on which they vest as determined in
Section 2(c), except as otherwise provided in Section  4.

4.



Termination of Employment; Change of Control.

(a)



Termination at age 55 and above and prior to Vesting Date.

(i)



If a Participant terminates from employment at age 55-61 other than for Cause
(for these purposes, “Early Retirement”) and prior to the Vesting Date, the RSUs
will become vested in accordance with Table A and will be paid within 90 days of
the Termination Date. The Participant may be required to execute a reasonable
non-competition covenant (except where not applicable due to some state laws)
with the Company restricting the Participant from competing with the Company in
a specified territory for a specified period of time. If such covenant is
required by the Company and is not executed by the Participant, or if the
Participant violates the covenant, the RSUs, to the extent unvested, will be
forfeited. Any vested RSUs not paid as provided herein will be paid in
accordance with Section 3.

TABLE A

If Participant age 55-61 terminates:

The percentage of RSUs

that will become Non-forfeitable is:

On or after 1/1/20XX 

34% of the award

On or after 1/1/20XX

67% of the award

On or after 1/1/20XX

100% of the award

﻿



Exhibit 10.3 – Page 2

 

--------------------------------------------------------------------------------

 

(ii)



If a Participant terminates from employment at age 62 or later other than for
Cause (for these purposes, “Retirement”) and prior to the Vesting Date, the RSUs
which have been held by the Participant until on or after 1/1/20XX will become
fully vested and will be paid within 90 days of the Termination Date. The
Participant may be required to execute a reasonable non-competition covenant
(except where not applicable due to some state laws) with the Company
restricting the Participant from competing with the Company in a specified
territory for a specified period of time. If such covenant is required by the
Company and is not executed by the Participant or if the Participant violates
the covenant, the RSUs, to the extent unvested, will be forfeited. Any vested
RSUs not paid as provided herein will be paid in accordance with Section 3.

(b)



Disability. Upon the Participant’s termination of employment due to Disability,
the RSUs granted under this Agreement will become fully vested and will be
paid within 90 days after the Termination Date following Disability; provided,
however, that the Participant’s employment continues from the Grant Date until
the Termination Date.

(c)



Death.  Upon the death of the Participant, the RSUs granted under this Agreement
will become fully vested and will be paid to the Participant's estate or as
directed by Participant’s will within 90 days of the date of death; provided,
however, that the Participant’s employment continues from the Grant Date until
the date of the Participant’s death.

(d)



Other Termination.  Upon voluntary or involuntary termination for reasons other
than death, Disability, or Cause as provided under Section 4(e), unvested RSUs
will be forfeited.

(e)



Termination for Cause. If a Participant’s employment is terminated for Cause,
all RSUs (vested, but not paid or unvested) will immediately be forfeited. The
Administrator will have complete discretion to determine the basis of a
Participant’s termination, including but not limited to whether a Participant
has been terminated for Cause. The Administrator’s determination will be final
and binding on all persons for purposes of the Plan and this Agreement.

(f)



Change of Control of the Company. In the event a Change of Control occurs, and
subject to Plan terms, the RSUs will be deemed vested as follows:

(i)



To the extent that the successor or surviving company in the Change of Control
event does not assume or substitute for the RSUs (or in which the Company is the
ultimate parent corporation and does not continue the RSUs) on substantially
similar terms or with substantially equivalent economic benefits (as determined
by the Administrator prior to the Change of Control) as Awards outstanding under
the Plan immediately prior to the Change of Control event, the RSUs will be
deemed immediately fully vested and payable upon the date of the Change of
Control.

(ii)



Further, in the event that the RSUs are substituted, assumed or continued as
provided in Section 4(f)(i) herein, the RSUs will nonetheless become fully
vested if the Participant’s employment is terminated by the Company not for
Cause or by the Participant for Good Reason within six months before (in which
case vesting and payment will not occur until the effective date of the Change
of Control) or two years (or such other period after a Change of Control as may
be stated in the Participant’s employment, change in control, consulting or
other similar agreement, plan, or policy, if applicable) after the effective
date of a Change of Control (in which case the RSUs will be deemed immediately
vested and payable as of the Participant’s Termination Date).



Exhibit 10.3 – Page 3

 

--------------------------------------------------------------------------------

 

(iii)



In the event that the RSUs are substituted, assumed or continued as provided in
Section 4(f)(i) herein, the Participant will also be entitled to receive, with
respect to each Share underlying the RSUs  that becomes vested following the
effective date of the Change of Control pursuant to Section 2(c) or Section 4, a
value restoration payment with respect to such Share (a “Value Restoration
Payment”), provided that the Value Restoration Payment will only be payable if
the Participant remains in continuous employment with the Company or its
successor or an Affiliate of the Company or its successor through the applicable
vesting date. The Value Restoration Payment will be equal to the difference
between the Fair Market Value of the surviving entity’s common stock (or
equivalent security) on the effective date of the Change of Control and, if
less, the Fair Market Value of the surviving entity’s common stock (or
equivalent security) on the date of vesting (including the date of any
accelerated vesting pursuant to this Section 4). Any such Value Restoration
Payment shall be paid to the Participant in cash at the same time Shares are
payable pursuant to the RSUs as provided in Section 3 or Section 4.

(g)



Timing of Payment; Separation from Service. If the 90-day payment period
described in this Section 4 begins in one (1) calendar year and ends in another,
the Participant (or his or her beneficiary) will not have the right to designate
the calendar year of the payment. Further, if calculation of the amount of the
payment is not administratively practicable due to events beyond the control of
the Participant (or his or her beneficiary), the payment will be treated as made
within the applicable 90-day time period specified herein if the payment is made
during the first taxable year of the Participant in which the calculation of the
amount of the payment is administratively practicable or otherwise in accordance
with Code Section 409A. The Participant’s termination of employment or service
will be construed in accordance with the principles applicable to a “separation
from service” under Code Section 409A if and to the extent required.

5.



Non-Solicitation. In consideration for this Agreement and notwithstanding any
other provision in this Agreement, the Participant agrees to comply with the
non-solicitation covenants set forth below (except where not applicable due to
some state laws):

(a)



Non-Solicitation of Customers. The Participant acknowledges that while employed
by or in service to the Company, the Participant will occupy a position of trust
and confidence and will acquire confidential information about the Company, its
Subsidiaries and other Affiliates, and their clients and customers that is not
disclosed by the Company or any of its Subsidiaries or other Affiliates in the
ordinary course of business, including trade secrets, data, formulae,
information concerning customers and other information which is of value to the
Company because it is not generally known. The Participant agrees that during
the period of employment with or service to the Company and for a period of two
years after the Participant’s Termination Date, regardless of the reason for
termination, the Participant will not, either individually or as an officer,
director, stockholder, member, partner, agent, consultant or principal of
another business firm, directly or indirectly solicit any customer of the
Company or of its Subsidiaries or other Affiliates.

(b)



Non-Solicitation of Employees.  The Participant recognizes that while employed
by or in service to the Company, the Participant will possess confidential
information about other employees of the Company and its Subsidiaries or other
Affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with suppliers to
and customers of the Company and its Subsidiaries or other Affiliates. The
Participant recognizes that this information is not generally known, is of
substantial value to the Company and its Subsidiaries or other Affiliates in
developing their respective businesses and in securing and retaining customers,
and will be acquired by the Participant because of the Participant’s business
position with the Company. The Participant agrees that during the period of
employment with or service to the Company and for two years after the
Participant’s Termination Date, regardless of the reason for termination, the
Participant will not, directly or indirectly, solicit or recruit any employee of
the Company or any of its Subsidiaries or other Affiliates for the purpose of
being employed by the Participant or by any business, individual, partnership,
firm, corporation or other entity on whose behalf the Participant is acting as
an agent, representative or employee and that the Participant will not convey
any such confidential information or trade secrets about other employees of the
Company or any of its Subsidiaries or other Affiliates to any other person
except within the scope of the Participant’s duties as an employee of or service
provider to the Company.



Exhibit 10.3 – Page 4

 

--------------------------------------------------------------------------------

 

(c)



Remedies.  If the Participant violates either of the covenants in Section 5(a)
or Section 5(b), the RSUs will be forfeited and the Participant’s rights under
this Agreement will terminate.  In addition, if any dispute arises concerning
the violation by the Participant of the covenants described in this section, in
addition to any other rights or remedies of this Company, an injunction may be
issued restraining such violation pending the determination of such controversy,
and no bond or other security will be required in connection therewith. Further,
the Company will be entitled to seek appropriate legal relief, including money
damages, equitable relief, and attorneys’ fees.

6.



Additional Provisions.

(a)



No Right to Continued Employment or Service; No Right to Further Awards.
 Nothing in the Plan or the Agreement gives the Participant any right to
continue in the employment or service of the Company or an Affiliate or
interferes with the right of the Company or an Affiliate to terminate the
Participant’s employment or service at any time. Except as otherwise provided in
the Plan or this Agreement, all rights of the Participant with respect to the
unvested portion of the RSUs (if any) will terminate on the Participant’s
Termination Date. The grant of the RSUs does not create any obligation to grant
further awards.

(b)



Tax Consequences.  The Participant acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences related to the transactions contemplated by this Agreement, and the
Participant is in no manner relying on the Company or its representatives for an
assessment of such tax consequences. The Participant acknowledges that there may
be adverse tax consequences upon the grant or vesting of the RSUs and/or the
acquisition or disposition of the Shares or other benefits subject to the RSUs
and that he or she has been advised that he or she should consult with his or
her own attorney, accountant and/or tax advisor regarding the decision to enter
into this Agreement and the consequences thereof. The Participant also
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Participant.

(c)



RSUs Subject to Plan.  By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan
and Plan prospectus. The Participant acknowledges and agrees that the Agreement
and the Participant’s rights are subject to the Plan. The terms and provisions
of the Plan are incorporated herein by reference. In the event of a conflict
between any term or provision in the Agreement and a term or provision of the
Plan, the Plan terms will govern, unless the Administrator determines otherwise.

(d)



Amendment; Waiver; Superseding Effect.  This Agreement may be modified or
amended as provided in the Plan. The waiver by the Company of a breach of any
provision of this Agreement by the Participant will not operate or be construed
as a waiver of any subsequent breach by the Participant. The Agreement
supersedes any statements, representations or agreements of the Company with
respect to the grant of the RSUs or any related rights, and the Participant
waives any rights or claims related to any such statements, representations or
agreements.

(e)



Recoupment and Forfeiture.  As a condition to receiving the RSUs, the
Participant agrees that he or she will abide by the Company’s Director and
Executive Stock Ownership and Equity Retention Guidelines and Clawback Policy
and/or other policies adopted by the Company or an Affiliate, each as in effect
from time to time and to the extent applicable to the Participant. Further, the
Participant will be subject to such compensation recovery, recoupment,
forfeiture or other similar provisions as may apply under Applicable Law.

(f)



Administrator Discretion. The Administrator has the full authority and
discretion with respect to the RSUs and this Agreement to the extent provided in
the Plan.



Exhibit 10.3 – Page 5

 

--------------------------------------------------------------------------------